Citation Nr: 1223369	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  07-17 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for partial loss of the pancreas.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA).  This issue was previously before the Board in April 2009, when it was remanded for additional development.

The Veteran testified at a Travel Board hearing in August 2008.  A transcript of this hearing is of record.

The Board notes that in August 2008 the Board additionally remanded the issue of entitlement to service connection for diabetes mellitus type II.  The remand of that issue was pursuant to Manlincon v West, 12 Vet. App. 238 (1999), requiring that the Board must instruct the RO that a notice of disagreement was of record and the issue remained pending in appellate status (see 38 C.F.R. § 3.160(c) and required further action, namely the issuance of a SOC.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 (2011).  Following the Board remand, the RO issued a statement of the case in August 2009 addressing the diabetes mellitus issue, but the Veteran did not file a timely substantive appeal.  The diabetes mellitus issue is therefore no longer in appellate status, and is not before the Board at this time.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant presented testimony at a Travel Board hearing in August 2008 at the RO.  The Veteran's Law Judge who conducted the hearing is no longer employed by the Board.  In June 2012, the appellant was informed of this fact and of his right to request a hearing to be conducted by a Veteran's Law Judge who will decide his case.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707 (2011).  In a response received by the Board in June 2012, the appellant indicated that he wished to testify at a videoconference hearing at the RO before a Veterans Law Judge.

To ensure that full compliance with due process requirements has been met, the case is REMANDED for the following action:

The RO should schedule the appellant for a videoconference Board hearing.  Once the hearing is conducted, or in the event the appellant cancels his hearing request or otherwise fails to report, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


